 Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 1 of 7




Law Offices Of P. Randall Noah
P. Randall Noah, SBN 136452
21 Orinda Way, Suite C, #316
Orinda, CA 94563
Tel. (925) 253-5540
Fac. (925) 253-5542
Email: pnoah@ix.netcom.com
Attorney for Plaintiff,
Lota Viray



                UNITED STATES DISTRICT COURT,

               NORTHERN DISTRICT OF CALIFORNIA


LOTA VIRAY,                             CASE NO.

           Plaintiff,                        COMPLAINT
                                        29 USC §1132(a)(1)(B)
vs.

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

           Defendant.

_______________________________/


PLAINTIFF, LOTA VIRAY, ALLEGES AS FOLLOWS:

                          JURISDICTION
      1.   This action arises under the Employee Retirement
Income Security Act of 1974, 29 USC §§1001 et seq., and
more particularly 29 USC §1132(a)(1)(B) thereof.          This
court has jurisdiction under 29 USC §1132(f), which grants
to the federal courts concurrent jurisdiction to determine
claims under 29 USC §§1001 et seq.
      2.   Venue is proper under 29 USC §1132(g) in that the
defendant, Unum Life Insurance Company Of America (“Unum”),

                            Complaint
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 2 of 7




does business within the jurisdiction of the United States

District Court, Northern District Of California.

     3.    Plaintiff is a resident of Campbell, California.

     4.    Plaintiff is informed and believes that Defendant,

UNUM LIFE INSURANCE COMPANY OF AMERICA (Unum) is licensed

to sell insurance in the State of California with its

principal place of business in the city of Portland, State

of Maine, and at all times relevant to this action was

authorized to transact and in fact transacting the business

of insurance in the State of California.

             ALLEGATIONS CONCERNING RELIEF SOUGHT

     5.    Dr. Viray worked at Mednax (Pediatrix Medical

Group) for over twenty years as a clinical Neonatologist in

an NICU (Neonatal Intensive Care Unit) in San Jose,

California. Required duties for the job primarily involved

solo in-hospital physician coverage (without immediate

backup) of a level III neonatal intensive care unit and the

delivery room emergency coverage of a high-risk obstetrical

service.   Essential requirements for these duties included

the ability to perform emergency lifesaving procedures on

sick and/or very premature babies, which are extremely

small. A clinical Neonatologist is the only hospital

physician specialist with the training and ability to

perform specialized neonatal procedures. The procedures

                            Complaint




                               2
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 3 of 7




are of extreme time-urgency as any delay, even less than 30

seconds, could result in new or increased injury to a baby’s

brain, the loss sight or hearing, heart damage, or even

death.   Procedures include neonatal intubation where a

breathing tube is placed into the baby’s airway to establish

breathing; insertion of umbilical catheters into blood

vessels down to less than 1 mm in diameter in order to give

life-sustaining emergency medications and fluid, and chest

tube insertions.    The need for procedures usually centers

around emergency deliveries where the babies are born either

extremely premature or in an advanced morbid state,

requiring immediate resuscitation with the above-mentioned

procedures.   Delays in adequate resuscitation are contrary

to the accepted standard of care for clinical

Neonatologists. The ability to perform these procedures

without delay is the essential standard required for an NICU

physician. A lack of physical limitations and restrictions,

and having the physical endurance for up to 12-hour shifts,

is essential and required physical qualification to work in

the NICU and perform the essential duties of a clinical

Neonatologist in the NICU.     The ability to perform these

procedures without delay is essential.        On or about August

13, 2019, Dr. Viray became totally disabled as defined in

the policy at issue (below) and unable to continue working

                            Complaint




                               3
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 4 of 7




as a clinical Neonatologist in the NICU due to lumbar

degenerative disc disease, radiculopathy and numbness in the

legs, spondylosis, osteoporosis and parathyroid adenoma,

leading to severe back pain and radiating pain and

neuropathy, all of which caused weakness and severely

limited the ability to stand, bend, lift and walk for any

length of time.     These conditions did in fact render Dr.

Viray unable to perform, with reasonable continuity, in the

usual and customary way, the material and substantial duties

required of a clinical Neonatologist in a neonatology

intensive care unit.    Unum determined that while Dr. Viray

did meet the definition of disability for over one year, she

did not remain disabled as defined by the Plan after one

year. Unum determined that the evidence submitted in support

of her LTD claim did not establish that she continued to

meet the policy definitions of Total Disability after August

28, 2020.

    6.      When plaintiff was found disabled from her

employment at Mednax in San Jose, California, there was in

existence for all employees, including the plaintiff, a long

term disability insurance plan through Unum, and

administered by Unum.

    7.      The long-term disability insurance plan was to
                            Complaint




                               4
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 5 of 7




provide disability payments to any employee covered by the

plan, including plaintiff, who suffered a total disability,

as defined by the plan.

    8.    Plaintiff’s lumbar degenerative disc disease,

radiculopathy and numbness in the legs, spondylosis,

osteoporosis and parathyroid adenoma, leading to severe back

pain and radiating pain and neuropathy, all of which caused

weakness and severely limited the ability to stand, bend,

lift and walk for any length of time, led to a total

disability from her occupation as a clinical Neonatologist,

as determined by her medical doctors, and she applied for

benefits under the long term disability insurance plan

administered by defendant.

    9.    Plaintiff’s personal physician believed that

plaintiff was in fact disabled from returning to work as a

clinical Neonatologist.

    10.   Plaintiff accordingly applied for benefits under

defendant’s long term disability plan.        Long term disability

benefits were granted for a year, and then denied due to

defendant’s opinion that the severe lumbar and leg pain and

limited mobility was no longer severe enough to prevent

plaintiff from returning to work full time as a clinical

Neonatologist.   Plaintiff appealed defendant’s decision in
                          Complaint




                               5
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 6 of 7




accord with the requirements of her policy.         The appeal was

denied by defendant.     The administrative appeals have been

exhausted.

     11.     The relevant portions of the Unum’s long term

disability insurance policy read as follows:




     12.   Defendant breached its obligation under the long
term disability plan by denying plaintiff’s disability
payments when plaintiff met all of the above criteria, which
set forth eligibility.     Defendant arbitrarily and

unreasonably relied on retained consultants’ opinions as
opposed to plaintiff’s own occupaitonal duties, statements
and treating doctors’ opinions.
     13.   Plaintiff at all times herein mentioned has
performed all the terms and conditions of the Unum’s long
term disability plan on her part to be performed.
     14.   As a proximate result of defendant’s failure and
refusal to perform its obligations under the long term
disability plan, plaintiff has been compelled to retain
counsel to protect her rights under the plan, incurring
                            Complaint




                               6
  Case 3:21-cv-00644-JD Document 1 Filed 01/27/21 Page 7 of 7




legal fees and costs that are recoverable pursuant to 29 USC

§1145.
     WHEREFORE, plaintiff prays judgment against defendant
as follows:

     1.   For compensatory damages;
     2.   For costs of suit herein;
     3.   For reasonable attorney fees paid by plaintiff
pursuant to 29 USC §1145;
     4.   For prejudgment interest on all back benefits;
     5.   For such other and further relief as the court may
deem proper.
DATED: January 26, 2021
                 Law Offices Of P. Randall Noah
                 By: /s/ P. Randall Noah
                 P. Randall Noah
                 Attorney for Plaintiff, Lota Viray




                           Complaint




                               7
